Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 1 of 25 PageID: 573




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                 NEWARK VICINAGE

 RUTH ANN COOPER, D.P.M, individually            )
 and as the representative of a class of         )
 similarly-situated persons,                     )
                                                 )
                               Plaintiff,        )   Civil Action No.: 2:18-cv-11987-BRM-JAD
                v.                               )
                                                 )   CLASS ACTION
 MEDIMETRIKS PHARMACEUTICALS,                    )
 INC.,                                           )
                   Defendant.                    )

                     THIRD AMENDED CLASS ACTION COMPLAINT

        Plaintiff, RUTH ANN COOPER, D.P.M. (“Plaintiff”), brings this action on behalf of

 herself and all others similarly situated, through her attorneys, and except as to those allegations

 pertaining to Plaintiff or her attorneys, which allegations are based upon personal knowledge,

 allege the following upon information and belief against Defendant, MEDIMETRIKS

 PHARMACEUTICALS, INC. (“Defendant”):

                                 PRELIMINARY STATEMENT

        1.      This case challenges Defendant’s practice of sending unsolicited facsimiles.

        2.      The federal Telephone Consumer Protection Act of 1991 (“TCPA”), as amended

 by the Junk Fax Prevention Act of 2005, 47 USC § 227 (“JFPA” or the “Act”), and the

 regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

 fax advertisements without the recipient’s prior express invitation or permission. The JFPA

 provides a private right of action and provides statutory damages of $500 per violation.

        3.      Defendant has sent facsimile transmissions of unsolicited advertisements to

 Plaintiff and the Class in violation of the JFPA, including, but not limited to, the facsimile

 transmission of unsolicited advertisements on or about May 6, 2016, June 2, 2016, October 18,
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 2 of 25 PageID: 574




 2016, November 23, 2016, September 5, 2017, October 30, 2017, January 16, 2018, February 15,

 2018, May 21, 2018 and July 30, 2018 (“the Faxes”), true and correct copies of which are

 attached hereto as Exhibit A, and made a part hereof. The Faxes describe the commercial

 availability or quality of Defendant’s products, goods and services. Plaintiff is informed and

 believes, and upon such information and belief avers, that Defendant has sent, and continues to

 send, unsolicited advertisements via facsimile transmission in violation of the JFPA, including

 but not limited to those advertisements sent to Plaintiff.

        4.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

 fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

 would have been spent on something else. A junk fax interrupts the recipient’s privacy.

 Unsolicited faxes prevent fax machines from receiving authorized faxes, prevent their use for

 authorized outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and

 require additional labor to attempt to discern the source and purpose of the unsolicited message.

        5.      On behalf of herself and all others similarly situated, Plaintiff bring this case as a

 class action asserting claims against Defendant under the JFPA. Plaintiff seek to certify a class

 including faxes sent to Plaintiff and other advertisements sent without proper opt-out language or

 without prior express invitation or permission, whether sent to Plaintiff or not.

        6.      Plaintiff is informed and believe, and upon such information and belief avers, that

 this action is based upon a common nucleus of operative facts because the facsimile

 transmissions at issue were and are being done in the same or similar manner. This action is

 based on the same legal theory, namely liability under the JFPA. This action seeks relief

 expressly authorized by the JFPA: (i) injunctive relief enjoining Defendant, its employees,

 agents, representatives, contractors, affiliates, and all persons and entities acting in concert with




                                                   2
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 3 of 25 PageID: 575




 them, from sending unsolicited advertisements in violation of the JFPA; and (ii) an award of

 statutory damages in the minimum amount of $500 for each violation of the JFPA, and to have

 such damages trebled, as provided by § 227(b)(3) of the Act.

                                 JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. §

 227.

        8.      This court has personal jurisdiction over Defendant because Defendant transacts

 business within this judicial district, has made contacts within this judicial district, has

 committed tortious acts within this judicial district, and has its principal place of business in

 Fairfield, New Jersey.

                                             PARTIES

        9.      Plaintiff, RUTH ANN COOPER, D.P.M., in Ohio resident.

        10.     On information and belief, Defendant, MEDIMETRIKS PHARMACEUTICALS,

 INC., is a Delaware corporation with its principal place of business in Fairfield, New Jersey.

                                              FACTS

        11.     On information and belief, on or about May 6, 2016, June 2, 2016, October 18,

 2016, November 23, 2016, September 5, 2017, October 30, 2017, January 16, 2018, February 15,

 2018, May 21, 2018 and July 30, 2018, Defendant sent unsolicited facsimiles to Plaintiff using a

 telephone facsimile machine, computer, or other device. Copies of the facsimiles are attached

 hereto as Exhibit A.

        12.     The Faxes attached as Exhibit A are a “SAMPLE REQUEST FORM(S).” offering

 Plaintiff free samples of “Loprox®,” an “Rx only” cream sold by “Medimetriks Pharmaceuticals,

 Inc.” (Faxes dated 10/18/16, 9/5/17, 10/30/17, 1/16/18, 2/15/18, 5/21/18 & 7/30/18) and free




                                                 3
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 4 of 25 PageID: 576




 samples of “Ciclodan® Cream,” an “Rx only” cream sold by “Medimetriks Pharmaceuticals,

 Inc.” (Faxes dated 5/6/16 & 6/2/16).

            13.   Defendant Medimetriks Pharmaceuticals, Inc. is a for-profit business that holds

 itself out as “a leading independent specialty pharmaceutical company dedicated to the

 Dermatology and Podiatry markets.” http://www.medimetriks.com/dermatology-and-podiatry-

 excellence.

            14.   On information and belief, Defendant receives some or all of the revenues from

 the sale of the products, goods and services advertised on The Faxes in Exhibit A, and the

 Defendant profits and benefits from the sale of the products, goods and services advertised on

 The Faxes in Exhibit A.

            15.   Plaintiff did not give Defendant “prior express invitation or permission” to send

 the fax.

            16.   On information and belief, Defendant faxed the same and other unsolicited

 facsimiles without the required opt-out language to Plaintiff and more than 25 other recipients or

 sent the same and other advertisements by fax with the required opt-out language but without

 first receiving the recipients’ express invitation or permission.

            17.   There is no reasonable means for Plaintiff (or any other class member) to avoid

 receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

 communications their owners desire to receive.

            18.   Defendant’s facsimiles attached as Exhibit A did not display a proper opt-out

 notice as required by 47 C.F.R. § 64.1200.

                                              COUNT I

                     JUNK FAX PREVENTION ACT OF 2005, 47 USC § 227




                                                   4
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 5 of 25 PageID: 577




        19.     Plaintiff, on behalf of herself and all others similarly situated, incorporates

 Paragraphs 1 through 16 as though fully set forth herein, as and for its paragraph 17.

        20.     In accordance with F. R. Civ. P. 23(b)(1), (b)(2) and (b)(3), Plaintiff bring this

 class action pursuant to the JFPA, on behalf of the following class of persons:

                All persons who (1) on or after four years prior to the filing of this
                action, (2) were sent telephone facsimile messages of material
                advertising the commercial availability or quality of any property,
                goods, or services by or on behalf of Defendants, (3) from whom
                Defendants did not obtain “prior express invitation or permission”
                to send fax advertisements, or (4) with whom Defendants did not
                have an established business relationship, and/or (5) where the fax
                advertisements did not include an opt-out notice compliant with 47
                C.F.R. § 64.1200(a)(4)(iii).

 Excluded from the Class are the Defendant, its employees, agents and members of the Judiciary.

 Plaintiff seek to certify a class which includes all advertisements sent by or on behalf of

 Defendant, but not limited to the fax advertisements sent to Plaintiff. Plaintiff reserve the right to

 amend the class definition upon completion of class certification discovery.

        21.     Class Size (F. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

 such information and belief avers, that the number of persons and entities of the Plaintiff Class is

 numerous and joinder of all members is impracticable. Plaintiff are informed and believe, and

 upon such information and belief avers, that the number of class members is at least forty.

        22.     Commonality (F. R. Civ. P. 23 (a) (2)): Common questions of law and fact apply

 to the claims of all class members. Common material questions of fact and law include, but are

 not limited to, the following:

                a)      Whether the Defendant sent unsolicited fax advertisements;

                b)      Whether Defendant’s faxes sent to other persons, not the Plaintiff,

        constitute advertisements;




                                                   5
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 6 of 25 PageID: 578




             c)      Whether the Defendant’s faxes advertised the commercial availability or

      quality of property, goods, or services;

             d)      Whether Defendants’ faxes promote goods or services “at no cost, such as

      free magazine subscriptions, catalogs, or free consultations or seminars,” making them

      advertisements, In the Matter of Rules and Regulations Implementing the Telephone

      Consumer Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R. 3787, 2006 WL

      901720, ¶ 52 (FCC 2006);

             e)      The manner and method the Defendant used to compile or obtain the list

      of fax numbers to which they sent The Faxes in Exhibit A, other unsolicited faxed

      advertisements or other advertisements without the required opt-out language;

             f)      Whether the Defendant faxed advertisements without first obtaining the

      recipient's prior invitation or permission;

             g)      Whether the Defendant sent the faxed advertisements knowingly;

             h)      Whether the Defendant violated the provisions of 47 U.S.C. § 227 and the

      regulations promulgated thereunder;

             i)      Whether the faxes contain an “opt-out notice” that complies with the

      requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

      and the effect of the failure to comply with such requirements;

             j)      Whether the Defendant should be enjoined from faxing advertisements in

      the future;

             k)      Whether the Plaintiff and the other members of the class are entitled to

      statutory damages; and

             l)      Whether the Court should award treble damages.




                                                 6
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 7 of 25 PageID: 579




        23.       Typicality (F. R. Civ. P. 23 (a) (3)): The Plaintiff’s claims are typical of the

 claims of all class members. The Plaintiff received the same or similar faxes as the faxes sent by

 or on behalf of the Defendant advertising products, goods and services of the Defendant during

 the Class Period. The Plaintiff is making the same claims and seeking the same relief for herself

 and all class members based upon the same federal statute. The Defendant has acted in the same

 or in a similar manner with respect to the Plaintiff and all the class members by sending Plaintiff

 and each member of the class advertisements by fax which did not contain the proper opt-out

 language or were sent without prior express invitation or permission.

        24.       Fair and Adequate Representation (F. R. Civ. P. 23 (a) (4)): The Plaintiff will

 fairly and adequately represent and protect the interests of the class. She is interested in this

 matter, has no conflicts and has retained experienced class counsel to represent the class.

        25.       Predominance and Superiority (F. R. Civ. P. 23 (b) (3)): Common questions of

 law and fact predominate over any questions affecting only individual members, and a class

 action is superior to other methods for the fair and efficient adjudication of the controversy

 because:

            a)    Proof of the claims of the Plaintiff will also prove the claims of the class without

            the need for separate or individualized proceedings;

            b)    Evidence regarding defenses or any exceptions to liability that the Defendant may

            assert and attempt to prove will come from the Defendant’s records and will not require

            individualized or separate inquiries or proceedings;

            c)    The Defendant has acted and is continuing to act pursuant to common policies or

            practices in the same or similar manner with respect to all class members;




                                                   7
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 8 of 25 PageID: 580




          d)    The amount likely to be recovered by individual class members does not support

          individual litigation. A class action will permit a large number of relatively small claims

          involving virtually identical facts and legal issues to be resolved efficiently in one (1)

          proceeding based upon common proofs; and

         e)     This case is inherently manageable as a class action in that:

                (i)     The Defendant identified persons to receive the fax transmissions and it is

         believed that the Defendant’s and/or Defendant’s agents’ computers and business

         records will enable the Plaintiff to readily identify class members and establish liability

         and damages;

                (ii)    Liability and damages can be established for the Plaintiff and the class

          with the same common proofs;

                (iii)   Statutory damages are provided for in the statute and are the same for all

          class members and can be calculated in the same or a similar manner;

                (iv)    A class action will result in an orderly and expeditious administration of

          claims and it will foster economics of time, effort and expense;

                (v)     A class action will contribute to uniformity of decisions concerning the

          Defendant’s practices; and

                (vi)    As a practical matter, the claims of the class are likely to go unaddressed

          absent class certification.

               Claim for Relief for Violation of the JFPA, 47 U.S.C. § 227 et seq.

        26.     The JFPA makes it unlawful for any person to “use any telephone facsimile

 machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

 advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).




                                                    8
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 9 of 25 PageID: 581




        27.     The JFPA defines “unsolicited advertisement” as “any material advertising the

 commercial availability or quality of any property, goods, or services which is transmitted to any

 person without that person's prior express invitation or permission, in writing or otherwise.” 47

 U.S.C. § 227 (a) (5).

        28.     Opt-Out Notice Requirements. The JFPA strengthened the prohibitions against

 the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

 of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

 that contains the following among other things (hereinafter collectively the “Opt-Out Notice

 Requirements”):

                1.       a statement that the recipient is legally entitled to opt-out of receiving

                future faxed advertisements – knowing that he or she has the legal right to request

                an opt-out gives impetus for recipients to make such a request, if desired;

                2.       a statement that the sender must honor a recipient’s opt-out request within

                30 days and the sender’s failure to do so is unlawful – thereby encouraging

                recipients to opt-out, if they did not want future faxes, by advising them that their

                opt-out requests will have legal “teeth”;

                3.       a statement advising the recipient that he or she may opt-out with respect

                to all of his or her facsimile telephone numbers and not just the ones that receive a

                faxed advertisement from the sender – thereby instructing a recipient on how to

                make a valid opt-out request for all of his or her fax machines;

                4.       the opt-out language must be conspicuous.

        The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

 requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and




                                                  9
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 10 of 25 PageID: 582




 regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

 and Order (In the Matter of Rules and Regulations Implementing the Telephone Consumer

 Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R. 3787, 2006 WL 901720, which rules

 and regulations took effect on August 1, 2006). The requirements of (3) above are contained in

 § (b)(2)(E) of the Act and incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii).

 Compliance with the Opt-Out Notice Requirements is neither difficult nor costly. The Opt-Out

 Notice Requirements are important consumer protections bestowed by Congress upon the

 owners of the telephone lines and fax machines giving them the right, and means, to stop

 unwanted faxed advertisements.

        29.     2006 FCC Report and Order. The JFPA, in § (b)(2) of the Act, directed the

 FCC to implement regulations regarding the JFPA, including the JFPA’s Opt-Out Notice

 Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

 among other things:

                A.     The definition of, and the requirements for, an established business

 relationship for purposes of the first of the three prongs of an exemption to liability under

 § (b)(1)(C)(i) of the Act and provides that the lack of an “established business relationship”

 precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See 2006

 Report and Order ¶¶ 8-12 and 17-20);

                B.     The required means by which a recipient’s facsimile telephone number

 must be obtained for purposes of the second of the three prongs of the exemption under §

 (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements precludes

 the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See 2006 Report and

 Order ¶¶ 13-16);




                                                10
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 11 of 25 PageID: 583




                C.     The things that must be done in order to comply with the Opt-Out Notice

 Requirements for the purposes of the third of the three prongs of the exemption under §

 (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

 precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See 2006

 Report and Order ¶¶ 24-34);

                D.     The failure of a sender to comply with the Opt-Out Notice Requirements

 precludes the sender from claiming that a recipient gave “prior express invitation or permission”

 to receive the sender’s fax (See Report and Order ¶ 48);

        As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

 Out Notice Requirements has, by definition, transmitted an unsolicited advertisement under the

 JFPA. This is because such a sender can neither claim that the recipients of the faxed

 advertisement gave “prior express invitation or permission” to receive the fax nor can the sender

 claim the exemption from liability contained in § (b)(C)(1) of the Act.

        30.     The 2006 Report and Order states that “facsimile messages that promote goods or

 services even at no cost, such as free magazine subscriptions, catalogs, or free consultations or

 seminars, are unsolicited advertisements under the TCPA’s definition.” (Report and Order ¶ 52).

        31.     The Faxes. Defendant sent The Faxes on or about May 6, 2016, June 2, 2016,

 October 18, 2016, November 23, 2016, September 5, 2017, October 30, 2017, January 16, 2018,

 February 15, 2018, May 21, 2018 and July 30, 2018, advertisements via facsimile transmission

 from telephone facsimile machines, computers, or other devices to the telephone lines and

 facsimile machines of Plaintiff and members of the Plaintiff Class. The Faxes constituted

 advertisements under the Act. Defendant failed to comply with the Opt-Out Requirements in

 connection with the Faxes. The Faxes were transmitted to persons or entities without their prior




                                                 11
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 12 of 25 PageID: 584




 express invitation or permission and/or Defendant is precluded from asserting any prior express

 invitation or permission or that Defendant had an established business relationship with Plaintiff

 and other members of the class, because of the failure to comply with the Opt-Out Notice

 Requirements. By virtue thereof, Defendant violated the JFPA and the regulations promulgated

 thereunder by sending The Faxes via facsimile transmission to Plaintiff and members of the

 Class. Plaintiff seeks to certify a class which includes these Faxes and all others sent during the

 four years prior to the filing of this case through the present.

           32.   Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

 information and belief avers, that during the period preceding four years of the filing of this

 Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

 telephone facsimile machines, computers, or other devices to telephone facsimile machines of

 members of the Plaintiff Class other faxes that constitute advertisements under the JFPA that

 were transmitted to persons or entities without their prior express invitation or permission

 (and/or that Defendant is precluded from asserting any prior express invitation or permission or

 that Defendant had an established business relationship because of the failure to comply with the

 Opt-Out Notice Requirements in connection with such transmissions). By virtue thereof,

 Defendant violated the JFPA and the regulations promulgated thereunder. Plaintiff is informed

 and believe, and upon such information and belief avers, that Defendant may be continuing to

 send unsolicited advertisements via facsimile transmission in violation of the JFPA and the

 regulations promulgated thereunder, and absent intervention by this Court, will do so in the

 future.

           33.   The TCPA/JFPA provides a private right of action to bring this action on behalf

 of Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act, and provides for




                                                   12
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 13 of 25 PageID: 585




 statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

 appropriate. Id.

        34.     The JFPA is a strict liability statute, so the Defendant is liable to the Plaintiff and

 the other class members even if its actions were only negligent.

        35.     The Defendant knew or should have known that (a) the Plaintiff and the other

 class members had not given express invitation or permission for the Defendant or anybody else

 to fax advertisements about the Defendant’s products, goods or services; (b) the Plaintiff and the

 other class members did not have an established business relationship; (c) Defendant transmitted

 advertisements; (d) the Faxes did not contain the required Opt-Out Notice; and (e) Defendant’s

 transmission of advertisements that did not contain the required opt-out notice or were sent

 without prior express invitation or permission was unlawful.

        36.     The Defendant’s actions caused damages to the Plaintiff and the other class

 members. Receiving the Defendant’s junk faxes caused the recipients to lose paper and toner

 consumed in the printing of the Defendant’s faxes. Moreover, the Defendant’s faxes used the

 Plaintiff’s and the other class members’ telephone lines and fax machine. The Defendant’s faxes

 cost the Plaintiff and the other class members time, as the Plaintiff and the other class members

 and their employees wasted their time receiving, reviewing and routing the Defendant’s

 unauthorized faxes. That time otherwise would have been spent on the Plaintiff’s and the other

 class members’ business activities. The Defendant’s faxes unlawfully interrupted the Plaintiff’s

 and other class members' privacy interests in being left alone.

        WHEREFORE, Plaintiff, RUTH A. COOPER, D.P.M., individually and on behalf of all

 others similarly situated, demands judgment in her favor and against Defendant,

 MEDIMETRIKS PHARMACEUTICALS, INC., as follows:




                                                  13
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 14 of 25 PageID: 586




        A.      That the Court adjudge and decree that the present case may be properly

 maintained as a class action, appoint the Plaintiff as the representatives of the class, and appoint

 the Plaintiff’s counsel as counsel for the class;

        B.      That the Court award actual monetary loss from such violations or the sum of five

 hundred dollars ($500.00) for each violation, whichever is greater;

        C.      That Court enjoin the Defendant from additional violations; and

        D.      That the Court award pre-judgment interest, costs, and such further relief as the

 Court may deem just and proper.

                                                Respectfully submitted,

                                                RUTH ANN COOPER, D.P.M., individually and as
                                                the representative
                                                of a class of similarly-situated persons

                                                By: s/ Matthew N. Fiorovanti
                                                Matthew N. Fiorovanti
                                                Michael J. Canning

                                                GIORDANO, HALLERAN & CIESLA
                                                125 Half Mile Road, Suite 300
                                                Red Bank, New Jersey 07701-6777
                                                Telephone: 732-741-3900
                                                Fax: 732-224-6599
                                                Email: mcanning@ghclaw.com
                                                mfiorovanti@ghclaw.com


                                                AND:

                                                Brian J. Wanca (pro hac vice admitted)
                                                Ryan M. Kelly (pro hac vice admitted)
                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847-368-1500
                                                Fax: 847-368-1501
                                                Email: bwanca@andersonwanca.com
                                                rkelly@andersonwanca.com



                                                     14
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 15 of 25 PageID: 587
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 16 of 25 PageID: 588
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 17 of 25 PageID: 589
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 18 of 25 PageID: 590
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 19 of 25 PageID: 591
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 20 of 25 PageID: 592
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 21 of 25 PageID: 593
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 22 of 25 PageID: 594
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 23 of 25 PageID: 595
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 24 of 25 PageID: 596
Case 2:18-cv-11987-BRM-JAD Document 70 Filed 10/27/20 Page 25 of 25 PageID: 597
